COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00562-CR


GAIL MARIE SPARKS                                                        APPELLANT

                                           V.

THE STATE OF TEXAS                                                              STATE


                                       ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                       ------------

                         MEMORANDUM OPINION1
                                       ------------

      Appellant Gail Marie Sparks attempts to appeal from her conviction,

pursuant to a plea bargain, of fraudulent use or possession of identifying

information. The trial court’s certification of her right to appeal states that this “is

a plea-bargained case and the defendant has NO right of appeal,” and “the

defendant has waived the right of appeal.”




      1
       See Tex. R. App. P. 47.4.
       On December 20, 2011, this court notified appellant about the statements

on the trial court’s certification and informed her that unless she or any party

desiring to continue the appeal filed with the court, on or before December 30,

2011, a response showing grounds for continuing the appeal, the appeal may be

dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. We have received no

response.   Therefore, we dismiss the appeal.    See Tex. R. App. P. 25.2(d),

43.2(f).



                                                 PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 26, 2012




                                       2